Citation Nr: 0638697	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a skin disorder 
of the feet.

A hearing was held at the RO in June 2003 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of that hearing is of record.

This case was twice previously before the Board, in both 
December 2003 and September 2004, at which times it was 
remanded in accordance with due process considerations and to 
undertake additional evidentiary development.  The actions 
requested in those remands have been undertaken and the case 
has returned to the Board and is ready for adjudication.  

In December 2006, the Board granted the veteran's motion to 
advance his case on the docket in light of his age.  See 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's complete service medical records are not 
available, having presumably been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.

2.  Affording the benefit of the doubt to the veteran, it is 
conceded that he experienced skin problems of the feet, 
primarily consisting of bilateral calluses. 

3.  The evidence fails to establish that the veteran has a 
currently manifested chronic skin disorder of the feet which 
is etiologically related to his period of service.


CONCLUSION OF LAW

A bilateral skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Initially, the Board observes that the veteran's service 
medical records are incomplete in this case.  Even prior to 
the enactment of the Veterans Claims Assistance Act of 2000, 
the United States Court of Appeals for Veterans Claims 
(Court) had held that in cases where the veteran's service 
medical records were unavailable, through no fault of the 
veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board notes that the RO has 
requested the veteran's service medical records on several 
occasions to no avail as will be further discussed herein.  
As it appears that repeated and exhaustive attempts to obtain 
additional service medical records has been undertaken 
without success, the Board believes that VA has no further 
duty to assist in this regard.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in April 2002, prior to the 
initial decision on the claim in August 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In April 2002, January 2004 and April 2005 VCAA letters, the 
RO informed the veteran about the information and evidence 
necessary to substantiate his claim of service connection for 
skin disorders of the feet.  These letters informed the 
veteran that evidence towards substantiating his claim should 
include: (1) evidence of a current disability; (2) the 
existence of the disease or injury in service; and (3) a 
relationship between the current disability and any injury or 
disease during service.  These letters described the 
information and evidence that the VA would seek to provide 
including relevant records held by any federal agency.  Such 
records include medical records from the military, and VA 
hospitals, and private treatment records if the veteran 
completed a release form.  The RO also explained what 
information and evidence the veteran was expected to supply.  
Specifically, the letter instructed the veteran to submit any 
private medical records that would support his claim and a 
completed release form to allow the RO to obtain private 
medical records.

Regarding the fourth element, the April 2005 letter 
explicitly informed the veteran to submit any evidence in his 
possession that pertained to his claim.  The letter informed 
the veteran that the RO needed additional information and 
evidence, and specifically informed the veteran to send any 
medical reports he had.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Regarding the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal, the RO provided the veteran with notice of the type 
of evidence necessary to prove these latter two elements in 
an August 2006 Supplemental Statement of the Case.  Even 
though the RO did not adjudicate the veteran's claim after 
the August 2006 SSOC, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records and statements pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a statement of the case which informed 
them of the laws and regulations relevant to the veteran's 
claim.  Additionally, to help determine the nature and 
etiology of the veteran's claimed skin disorder of the feet, 
the VA afforded the veteran two VA examinations of the feet, 
in both 2004 and 2006 in accordance with 38 C.F.R. § 
3.159(c)(4).  For these reasons, the Board concludes that the 
VA has fulfilled the duty to assist the appellant in this 
case.

Factual Background

The available service medical records are limited to the 
veteran's January 1947 discharge examination report which 
reveals that clinical evaluation of the skin and feet was 
normal.  

The record includes a VA Form 10-P-10, Application for 
Hospital Treatment or Domiciliary Care, dated in July 1948.  
At that time, the veteran sought treatment for conditions 
including diagnosed epidermophytosis of both feet, chronic, 
moderate.  The history indicated that the veteran had 
developed a rash on the feet about a week previously and 
complained of itching.  Physical findings revealed a weeping 
eruption between the toes and on the plantar aspect of the 
forefoot of both feet.

The veteran filed an original service connection claim for 
calluses on both feet in October 2001.  The veteran reported 
that while on long road marches in service his feet would 
start burning, for which he went to the medical clinic and 
was diagnosed with calluses.  

A search for the veteran's service medical records was 
undertaken in March 2002 at which time a reply was received 
indicating that the veteran's records were lost in a 1973 
fire.  

In April 2002, the veteran provided information indicting 
that he was treated for shaved calluses in July 1946 in Fort 
Eustis, VA and was also treated in Ieshima Japan in October 
1946.  

The record contains a medical statement from Dr. M. dated in 
April 2002 indicating that the veteran had calluses on both 
feet.

In July 2002, a search for the veteran's medical and dental 
service records, Office of the Surgeon General extracts (SGO) 
and sick/morning reports were requested.  A reply was 
received indicating that in order to conduct such a search, 
complete organization information was required.

The record contains two lay statements dated in September 
2002.  One author indicated that she lived with the veteran 
from 1947 to 1954, and that because of this, she was sure 
that the veteran had calluses on his feet.  The other author 
reported that she had known the veteran since 1942 and 
recalled that in 1945 the veteran was hit by a car fracturing 
his right hip.  She noted that he had to wear a cast at that 
time and was unable to wear shoes.  She concluded that as of 
June 1945, he did not have calluses on his feet.  

The veteran also provided a statement in September 2002.  He 
indicated that for the last 55 years, from approximately 
August 1946 forward, he had dealt with calluses of his feet 
without going to a doctor.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2003.  The veteran 
testified that he first noticed foot problems while on a hike 
in service in 1946 at Fort Eustis, VA.  He indicated that he 
did not seek immediate treatment on that day, but shortly 
thereafter saw a doctor and had his feet soaked and calluses 
trimmed with a razor blade.  He indicated that foot problems 
continued throughout service and reported that the feet were 
again treated and calluses trimmed while on duty on the 
island of Ieshima.  He testified that foot problems such as 
calluses have been chronically problematic since service and 
that he sometimes treated calluses himself by trimming them 
with a razorblade.    

A VA skin examination was conducted in February 2004 and the 
claims file was reviewed.  The examiner commented that there 
were no records to speak of.  The veteran reported that his 
foot problems began shortly after basic training and 
continued throughout service.  He noted that he was issued 
shoes that were more than a size too small for him during 
service, which he had to wear for approximately 6 months.  
The veteran reported that after service, he worked a variety 
of jobs including construction, delivering groceries and at a 
rubber plant.  Physical examination of the feet revealed soft 
corns on the right foot with no evidence of fungal lesions or 
infection of the web spaces.  A soft corn on the left foot 
and a callused area was also discovered.

The examiner noted the veteran's service history of 20 mile 
marches in shoes that were too small for about 9 months.  The 
examiner indicated that clinical evaluation had shown mild 
hallus valgus with mild varus deviation of the 2nd and 4th 
metatarsals, also related to hallus valgus.  She also 
referenced his 50-year post-service history of working 
primarily as a laborer, including jobs in construction.  She 
opined that his calcaneal spurs more likely than not would 
not allow for this type of work if they had occurred within a 
short period of his active duty time, as this would have 
required long hours of weight bearing for 20 to 40 years and 
would likely have required some type of medical intervention.  
She concluded that it was not at least as likely as not that 
his current foot problems were related to his military 
service. 

The veteran's separation qualification record was obtained 
for the record which shows that he served with the 24 
Infantry in Okinawa and Ieshima for 4 months.  His primary 
duties included rifleman and lineman, power.  With this 
information the RO requested morning reports in April and 
June 2004.  
In April 2005, the veteran's entire personnel file was 
requested as well as records from the transportation unit at 
Fort Eustis and sick reports dated from June to September 
1946.

The record contains a statement from W.S., indicating that 
the veteran had worked at a family owned grocery store as a 
clerk and a delivery person before service.  It was reported 
that the veteran returned to this position in April 1948 
post-service, and after one week, decided that he could not 
continue due to the condition of his feet.

In November 2005, the following information was requested: 
clinical records pertaining to the skin and feet from June to 
September 1946 at Fort Eustis, VA; clinical records 
pertaining to the skin and feet from September to December 
1946 in Ieshima, Japan; clinical records pertaining to the 
skin and feet from October 1947 to January 1948 from Camp 
Beale, CA; sick reports from Camp Beale dated from December 
1946 to January 1958; and records from the transportation 
unit as well as sick reports from Fort Eustis, VA, from June 
to September 1946.

A reply was also received to the effect that the veteran's 
personnel file could not be furnished or reconstructed as the 
records had been destroyed in a fire and that sick and 
morning reports of the 542nd heavy construction signal corps 
from September 1946 to December 1946 were not located.  

The record also contained a memorandum to the effect that if 
any records were found at the National Personnel Records 
Center (NPRC), all available treatment records from Camp 
Beale, CA, for the veteran would be sent.  

A VA examination of the feet was conducted in June 2006 and 
the claims folder was reviewed.  The veteran again reported 
that his foot problems began in 1946 and chronically 
continued.  The report indicated that post service, the 
veteran retired in 1990 after having worked as a porter, at a 
lumber company, at a golf course, at a rubber company and for 
Corning Products for 36 years.  X-ray films revealed a 
bilateral pes planus deformity with a probably small 
calcaneal spur.  Assessments of tinea pedis, pes planus with 
hallux valgus (mild); corn of the 2nd toe of the left foot; 
and bilateral feet plantar calluses, were made.   

The examiner observed that this was a particularly difficult 
opinion to render because the veteran had no medical records 
to justify his claim.  The examiner reviewed the exit 
physical examination which was normal and referenced a July 
1948 record in which chronic moderate epidermophytosis was 
diagnosed.  The examiner explained that the exact definition 
of this diagnosis is infection by fungi, especially a genus 
epidermophyton or dermatophytosis.  The examiner also noted 
that veteran's report of a history of a post-service 
occupation where his feet were wet.  The examiner noted that 
this was likely to have led to the dermatophytosis or 
epidermophytosis.  

The examiner further observed that the veteran had been 
separated from service for more than 50 years and was 78 
years old at the time of the examination.  He also noted that 
the veteran had been in multiple occupations in which he 
reported to have performed heavy labor, which the examiner 
believed to have contributed to the foot problems.  The 
examiner opined that it was not at least as likely as not 
that the veteran's presently manifested: onychomycosis, 
corns, calluses, and hallux valgus of the feet were 
etiologically related to any disease or incident suffered 
during his active duty service.  

Legal Analysis

The veteran is seeking entitlement to service connection for 
skin disorder of the feet.  Specifically, he contends that he 
experienced recurrent foot problems including calluses in 
service, which he reports have been chronically symptomatic 
thereafter for approximately 55 years since his discharge 
from service.  

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2006).
It is the responsibility of the Board to determine the 
credibility of evidence by evaluating each piece of evidence 
in light of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

Affording the veteran the benefit of the doubt, the Board 
finds the veteran's reports of having foot problems and being 
treated for calluses which had to be trimmed in service to be 
credible.  However, it is not enough to merely demonstrate 
that symptoms occurred in service.  Even allowing that the 
veteran experienced foot problems in service, he must also 
provide competent medical evidence to substantiate that a 
bilateral skin disorder of the feet resulted in a chronic 
disability and that his currently diagnosed foot conditions 
are etiologically related to service.  See Hickson, 12 Vet. 
App. at 253.  Even assuming the veteran experienced skin 
disorders of the feet in service, the Board notes that the 
evidence in this case is insufficient to find that such an 
injury resulted in a chronic disability that still exists 
today.

The Board notes that there is no competent medical evidence 
that the veteran's claimed skin disorder of the feet is 
chronic and continuous.  Significantly, the record does 
contain the veteran's January 1947 separation examination, 
which establishes that clinical evaluation of the feet and 
skin was normal.  

The first post-service evidence that the veteran received 
treatment for any foot disorder was initially documented in 
July 1948 more than a year after his discharge from service.  
That record indicates that in July 1948, chronic moderate 
epidermophytosis of the feet was diagnosed, which has been 
defined according to the 2006 VA examiner as infection by 
fungi, especially a genus epidermophyton or dermatophytosis.  
The 1948 medical record indicated that this condition had 
been problematic for just a week prior to treatment.  It 
apparently resolved with treatment, absent any documentation 
of record of chronicity or recurrence, nor is that condition 
currently diagnosed.  

Thereafter, it was not until 2002, over fifty years after 
discharge from service, when Dr. M. indicated that he had 
treated the veteran for bilateral calluses of the feet.  
Concerning this decades-long evidentiary gap between active 
service and the post-service evidence of a skin disorder of 
the feet, the Board notes that the absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had foot disorder in service which resulted 
in chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing skin disorders of the feet by virtue 
of documented complaints, symptoms, or findings until decades 
after service is itself evidence which tends to show that the 
claimed skin disorder of the feet did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to a lack of evidence of any skin disorder of the 
feet from 1949 until 2002, there is also no competent medical 
evidence substantiating that the veteran's currently claimed 
skin disorder of the feet is etiologically related to 
service.  In fact, two VA examinations (2004 and 2006) have 
been furnished for the veteran, both of which included a 
comprehensive review of the evidence in the claims folder, a 
recitation of medical and industrial history obtained from 
the veteran and physical evaluation of his feet.  On both 
occasions, two different VA examiners opined that it was not 
at least as likely as not that the veteran's presently 
manifested foot disorders, which include: onychomycosis, 
corns, calluses, and hallux valgus of the feet, were 
etiologically related to any disease or incident suffered 
during his active duty service.  In this regard, various 
factors including the veteran's January 1947 discharge 
examination report which showed that an evaluation of the 
feet was normal; and post-service 40-year history of 
employment which was labor intensive, but during which time 
there is no treatment for foot problems of record, were 
provided as the reasons supporting the conclusions of the VA 
examiners.  

Additionally, the record reflects that the veteran did not 
report having a skin disorder of the feet either to VBA or to 
his health care providers until he filed his October 2001 
claim, more than five decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

The Board has considered the lay statements provided by the 
veteran and several others as well as the veteran's hearing 
testimony to the effect that he experienced foot disorders in 
the 1940's which have chronically persisted since that time.  
However, the Board is compelled to point out that these 
statements and testimony were provided for the record more 
than 50 years after the veteran's discharge from service, and 
in essence represent at best, remote recollections.  Not only 
may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  Concerning this, the Board 
notes that "definitions of credibility do not necessarily 
confine that concept to the narrow peg of truthfulness.  It 
has been termed as "the quality or power of inspiring 
belief."  WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY (1966).  
"Credibility involves more than demeanor.  It apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Carbo v. United 
States, 314 F.2d 718, 749 (9th Cir. 1963);  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971).  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran 
and others of events which occurred decades previously.  The 
negative clinical and documentary evidence of a foot disorder 
upon separation from service in 1947 is more probative than 
the remote assertions of the veteran and others made in the 
context of a claim for benefits.  

In summary, the record contains no competent medical evidence 
linking a chronic skin disorder of the feet to the veteran's 
military service.  The evidence of a nexus between active 
duty service and the claim skin disorder of the feet is 
essentially limited to the veteran's own statements made 
after the filing of his claim.  Laypersons, such as the 
veteran (as well as the other lay statement authors), are not 
qualified to render an opinion concerning medical diagnosis 
or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Absent competent medical evidence of a nexus 
between a currently diagnosed skin disorder of the feet and 
service, there is no basis upon which to grant service 
connection.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


